DETAILED ACTION

Status of Claims
Claims 1-11 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-12 of copending Application No. 16/344,120 (US 2019/0329538) (LIM ET AL), 

	and in view of HAYES (US 2002/0115817).
 	Copending Application No. 16/344,120 claims a MDO heat-resistant heat-shrinkable multilayer film, wherein the multilayer film comprises a substrate layer and a skin layer on at least one side of the substrate layer, wherein the substrate layer and the skin layer(s) consist of a copolyester derived from: an acid component comprising terephthalic acid and optional additional C4-C12 aliphatic and/or C8-C14 aromatic dicarboxylic acids; and a diol component comprising 1-50 mol% isosorbide with the remainder comprising one or more other diols (e.g., 1,4-cyclohexanedimethanol (CHDM), ethylene glycol, neopentyl glycol, etc.).  The heat-shrinkable multilayer films have shrink initiation temperatures as recited in present application claim 2 and a thickness as recited in present application claim 6. The skin layer(s) optionally contain additives as recited in present application claim 9.  The film further optionally comprises a coating layer containing additives as recited in present application claim 10.  The film is oriented in the machine direction at stretch ratios as recited in present application claim 5.  However, the reference does not specifically discuss the molecular weight of the copolyester, or the ratio of isosorbide to CHDM.
	LEE ET AL ‘014 discloses heat-resistant heat-shrinkable films formed from copolyesters derived from: 
• an acid component comprising terephthalic acid and optionally additional dicarboxylic acids (e.g., C8-C14 aromatic dicarboxylic acids; C4-C12 aliphatic dicarboxylic acids; etc.); and

• a diol component comprising 0.1-60 mol% isosorbide, up to 90 mol% of 1,4-cyclohexanedimethanol, 0.1-20 mol% optional other diols (e.g., ethylene glycol, diethylene glycol, polyethylene glycol, etc.).  


	HAYES ‘817 discloses that isosorbide-based copolyesters derived from: aromatic dicarboxylic acids (e.g., terephthalic acid, etc.); aliphatic dicarboxylic acids (e.g., containing 2-3 carbon atoms, etc.); isosorbide; and optional additional glycols (e.g., 1,4-cyclohexanedimethanol, diols containing 2-36 carbon atoms; preferably have an inherent viscosity (which is an indicator of molecular weight) of at least 0.65 dL/g to 2.0 dL/g (or more), wherein the copolyesters are useful for film applications (e.g., shrinkable labels, etc.) and can be uniaxially oriented. (paragraph 0009-0013, 0018-0022, 0043-0045, 0056, 0058, etc.)
 	Regarding claims 1, 3-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize isosorbide-containing copolyesters with high inherent viscosities (and therefore high molecular weights) as suggested by HAYES ‘817 to form the heat-shrinkable films of the copending Application No. 16/344,120 to order to obtain heat-shrinkable films with excellent performance properties (e.g., tensile strength, heat resistance, chemical resistance, etc.) as required or desired for specific end-use applications (e.g., shrink labels for containers, etc.).
 	Further regarding claims 1, 7-8, since HAYES ‘817 discloses: (i) copolyesters derived from terephthalic acid, isosorbide, and CHDM with inherent viscosity values of 0.65 dL/g or more; and (ii) inherent viscosity values are an indicator of molecular weight; the Examiner has 
 	Further regarding claims 1, 7-8, since the amount of isosorbide in the copolyesters of the copending Application No. 16/344,120 can be 1-50 mol% of the diol component and the amount of other diols (e.g., CHDM) can be 50-99 mol%, the ratio of isosorbide to CHDM in the copolyesters of the copending Application at least partially overlaps or encompasses the isosorbide to CHDM ratio recited in claims 1, 7-8.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the ratio of isosorbide to CHDM in the heat-resistant heat-shrinkable multilayer film claimed in copending Application No. 16/344,120 in order to optimize the performance properties (e.g., heat resistance, shrinkage properties, etc.) for specific end-use applications.
 	Regarding claim 2, one of ordinary skill in the art would have selected the amounts and types of acid comonomer(s) and/or diol comonomers in the copolyesters of the copending Application No. 16/344,120 in order to obtain the heat shrinkage properties at 75ºC and 95-100ºC as recited in claim 2, as suggested by LEE ET AL ‘014.
	Regarding claim 11, one of ordinary skill in the art would have utilized the heat-shrinkable films of the copending Application No. 16/344,120 in conventional shrinkable film applications, such as heat-shrinkable labels for bottles or containers as suggested by LEE ET AL ‘014.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	LEE ET AL (US 2012/0226014),
	in view of HAYES (US 2002/0115817),
	and in view of INOUE ET AL (US 2018/0162616),
 	and in view of KHANARIAN ET AL (US 5,958,581).
	LEE ET AL ‘014 discloses heat-resistant heat-shrinkable films formed from copolyesters derived from: 
• an acid component comprising terephthalic acid and optionally additional dicarboxylic acids (e.g., C8-C14 aromatic dicarboxylic acids; C4-C12 aliphatic dicarboxylic acids; etc.); and

• a diol component comprising 0.1-60 mol% isosorbide, up to 90 mol% of 1,4-cyclohexanedimethanol, 0.1-20 mol% optional other diols (e.g., ethylene glycol, diethylene glycol, polyethylene glycol, etc.).  

The copolyester film optionally, but is not required to contain additives (e.g., stabilizer, colorant, etc.).  The heat-shrinkable films have a typical thickness of 20-1000 microns and are formed using conventional methods, wherein the heat-shrinkable films have a shrink initiation temperature of 60ºC or more, a heat shrinkage at 60-70ºC of less than 5%, and a heat shrinkage at 90-100ºC of 50-90%. The heat-shrinkable films are useful as heat-shrinkable labels for containers. (entire document, e.g., 0005-0009, 0011-0014, 0017-0019, etc.) However, the reference does not specifically discuss the molecular weight of the copolyester, or machine direction orientation, or the ratio of isosorbide to CHDM.
	HAYES ‘817 discloses that isosorbide-based copolyesters derived from: aromatic dicarboxylic acids (e.g., terephthalic acid, etc.); aliphatic dicarboxylic acids (e.g., containing 2-3 carbon atoms, etc.); isosorbide; and optional additional glycols (e.g., 1,4-cyclohexanedimethanol, diols containing 2-36 carbon atoms; preferably have an inherent viscosity (which is an indicator of molecular weight) of at least 0.65 dL/g to 2.0 dL/g (or more), wherein the copolyesters are useful for film applications (e.g., shrinkable labels, etc.) and can be uniaxially oriented. (paragraph 0009-0013, 0018-0022, 0043-0045, 0056, 0058, etc.)
 	INOUE ET AL ‘616 discloses that it is advantageous to produce machine direction oriented heat-shrinkable films in order to facilitate high-speed labeling operations and/or to simplify the labeling process by allowing direct dispensing of labeling materials from a film roll (as compared to heat-shrinkable films which are transversely oriented). (paragraph 0003, 0070, etc.)

 	Regarding claims 1-4, 6-7, 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize isosorbide-containing copolyesters with high inherent viscosities (and therefore high molecular weights) as suggested by HAYES ‘817 to form the heat-shrinkable films of LEE ET AL ‘014 to order to obtain heat-shrinkable films with excellent performance properties (e.g., tensile strength, heat resistance, chemical resistance, etc.) as required or desired for specific end-use applications (e.g., shrink labels for containers, etc.).
 	Further regarding claims 1, 7, since HAYES ‘817 discloses: (i) copolyesters derived from terephthalic acid, isosorbide, and CHDM with inherent viscosity values of 0.65 dL/g or more; and (ii) inherent viscosity values are an indicator of molecular weight; the Examiner has reason to believe that copolyesters with inherent viscosities as disclosed in HAYES ‘817 would have number average molecular weights which are at least partially read on or encompass the number average molecular weight as recited in claims 1, 7-8, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Further regarding claims 1, 7, since the amount of isosorbide in the copolyesters of LEE ET AL ‘014 can be 1-50 mol% of the diol component and the amount of other diols (e.g., CHDM) can be 50-99 mol%, the ratio of isosorbide to CHDM in the copolyesters of the copending Application at least partially overlaps or encompasses the isosorbide to CHDM ratio recited in claims 1, 7-8. Additionally and/or alternatively, one of ordinary skill in the art would have selected the ratio of isosorbide to CHDM in the heat-shrinkable multilayer film of LEE ET 
 	Further regarding claims 1, 7, one of ordinary skill in the art would have oriented the heat-shrinkable films of LEE ET AL ‘014 in a known manner, such as orienting primarily or entirely in the machine direction in order to produce heat-shrinkable labels with preferential shrinkage in the machine direction as suggested by KHANARIAN ET AL ‘581 which are conveniently applied to articles in high-speed labeling operations as suggested by INOUE ET AL ‘616.
	Regarding claim 5, one of ordinary skill in the art would have selected the stretch ratio in the machine direction for the heat-shrinkable films of LEE ET AL ‘014 in order to optimize the shrinkage characteristics (e.g., shrinkage stress, degree of shrinkage, etc.) for specific labeling applications and/or container shapes.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LEE ET AL (US 2012/0226014), in view of HAYES (US 2002/0115817), and in view of INOUE ET AL (US 2018/0162616), and in view of KHANARIAN ET AL (US 5,958,581),
 		as applied to claims 1, 7 above,
	and further in view of JP 2013-202939 (MIMASU-JP ‘939).
	MIMASU-JP ‘939 discloses that it well known in the art to apply a copolyester coating layer (corresponding to the recited “skin layer”) on at least one surface of a copolyester base layer (corresponding to the recited “substrate layer”), wherein the copolyester base layer is derived from terephthalic acid, isosorbide, and CHDM, and wherein the copolyester coating layer is derived from terephthalic acid, ethylene glycol, and other diols (e.g., isosorbide, CHDM, etc., or mixtures thereof) in order to provide a surface with unevenness or roughness to enhance but is not required to contain additives (e.g., UV absorbers, lubricants, stabilizers, etc.). The reference also discloses that it is well known in the art to apply an additional coating containing additives (e.g., lubricants, antistatic agents, etc.) to the textured or uneven surface of the copolyester coating layer in order to further enhance film handling properties. (paragraph 0023, 0026-0028, 0031-0034, 0037, 0044-0045, 0047, etc.)
	Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the copolyester heat-shrinkable films of LEE ET AL ‘014 from multiple sub-layers (e.g., a base sub-layer (corresponding to the recited “substrate layer”) and at least one surface sub-layer (corresponding to the recited “skin layer”)), wherein the surface sub-layer is a textured copolyester skin layer formed from a similar (or the same) isosorbide-containing copolyester (e.g., for compatibility, adhesion, and/or similar heat-shrinkage properties with the base sub-layer) in order to provide the heat-shrinkable films of LEE ET AL ‘014 with improved slip properties and reduced blocking (relative to a mono-layer film) as suggested in MIMASU-JP ‘939 and/or to allow for other enhanced performance properties (e.g., improved printability, coloration, etc.).
	Further regarding claim 8, since HAYES ‘817 discloses: (i) copolyesters derived from terephthalic acid, isosorbide, and CHDM with inherent viscosity values of 0.65 dL/g or more; and (ii) inherent viscosity values are an indicator of molecular weight; the Examiner has reason to believe that copolyesters with inherent viscosities as disclosed in HAYES ‘817 would have number average molecular weights which are at least partially read on or encompass the number average molecular weight as recited in claims 1, 7-8, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

 	Further regarding claim 8, one of ordinary skill in the art would have oriented the heat-shrinkable films of LEE ET AL ‘014 primarily or entirely in the machine direction in order to produce heat-shrinkable labels with preferential shrinkage in the machine direction as suggested by KHANARIAN ET AL ‘581 which are conveniently applied to articles in high-speed labeling operations as suggested by INOUE ET AL ‘616.
 	Regarding claim 9, one of ordinary skill in the art would have incorporated effective amounts of known additives in a skin layer on the heat-shrinkable films of LEE ET AL ‘014 in enhance various performance properties (e.g., antistatic properties, visual appearance, durability, environmental resistance, printability, etc.) as suggested in MIMASU-JP ‘939.
 	Regarding claim 10, one of ordinary skill in the art would have applied known functional coatings on a skin layer on the heat-shrinkable films of LEE ET AL ‘014 in enhance various performance properties (e.g., antistatic properties, UV resistance, etc.) as suggested in MIMASU-JP ‘939.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	HAYES ET AL (6,368,710) and KR 2014-0092113 and PARK ET AL (US 2011/0251342) and LEE ET AL (US 2015/0141612) and LEE ET AL (US 2012/0177854) and LIM ET AL (US 2017/0144420) and SOHN ET AL (US 2016/0122536) and KIM ET AL (US 2015/0197598) and KIM ET AL (US 2015/0148515) disclose isosorbide-based copolyesters.
	KONG ET AL (US 2003/0068453) and FUKUDA ET AL (US 4,939,232) and BHATTACHARJEE ET AL (USS 2016/0222156) and BHATTACHARJEE ET AL (US 2015/0337080) and HARUTA ET AL (US 2013/0008821) disclose heat-shrinkable labels.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787